ORDER
This matter having been duly presented to the Court, it is ORDERED that EMILIO SANTIAGO of CLIFTON, who was admitted to the bar of this State in 1995, and who was suspended from the practice of law for a period of three months effective March 28, 2003, by Order of this Court filed on February 28, 2003, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court.